 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 571 
In the House of Representatives, U. S.,

March 6, 2012
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable Donald M. Payne, a Representative from the State of New Jersey.
That a committee of such Members of the House as the Speaker may designate, together with such Members of the Senate as may be joined, be appointed to attend the funeral.
That the Sergeant-at-Arms of the House be authorized and directed to take such steps as may be necessary for carrying out the provisions of these resolutions and that the necessary expenses in connection therewith be paid out of applicable accounts of the House.
That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased.
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased. 
 
Karen L. Haas,Clerk.
